Citation Nr: 0009927
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 98-15 533               DATE APR 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to service connection for multiple sclerosis. 

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs 

WITNESSES AT HEARING ON APPEAL 

Appellant, and his spouse

ATTORNEY FOR THE BOARD 

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1973 to December 1975
and from September 1977 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board)
from a December 1997 rating determination of a Department of
Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

Multiple sclerosis was not shown in service or within the seven-
year presumptive period following separation from service and there
is no competent medical evidence of a nexus between multiple
sclerosis and active service.

CONCLUSION OF LAW

The claim for service connection for multiple sclerosis is not well
grounded. 38 U.S.C.A. 5107.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no findings referable
to multiple sclerosis. During treatment for a cold in June 1985, it
was noted that his eyes were normal. On another occasion he was
treated for what was described as an ankle sprain. There were no
other findings referable to the back or feet.

2 - 

The veteran has submitted private medical records dated from
January 1989 to December 1994. The records dated in 1989 show
follow-up treatment for various injuries sustained in motor vehicle
accident in December 1988. He was diagnosed with a contusion. The
records show treatment for blurred vision, diplopia, and
obscuration of vision in the right eye. A magnetic resonance
imaging (MRI) scan of the brain dated in January 1989 was negative.

Medical records dated from September 1992 to December 1993 show
that the veteran was treated and diagnosed with right shoulder
strain and biceps tendinitis due to an industrial accident. The
records also show treatment for an upper respiratory infection.

In July 1994, the veteran was diagnosed with depression, anxiety,
and fatigue syndrome.

Private medical records from Wesley Neurology dated in January 1996
show that the veteran was referred due to chronic lumbar strain as
a result of an industrial injury.

It was noted that the veteran began having problems in June 1994
following his injury to his back. The veteran also reported an
injury to his left foot in October 1995 in which he tore some
ligaments. Following this incident the veteran began to developed
numbness in both feet. He reported that his gait had been unsteady
since his left foot injury in October 1995. It was noted that he
used a cane to steady himself. The numbness seemed to extend up to
his knees. There was no reported weakness. There were no complaints
of numbness elsewhere. The veteran denied headaches, nausea,
vomiting, blurred vision, diplopia, vertigo, slurred speech,
headache, or any other symptoms.

On examination, the veteran was described as awake, alert, and
fully oriented. His gait was described as mildly ataxic. He also
appeared to exhibit minimal weakness of dorsiflexion of his feet on
walking. Finger to nose coordination was normal. Cranial nerves II-
XII were entirely intact. There was no evidence of weakness on

- 3 -

motor examination. Reflexes were 2+ and symmetrical. Sensory
examination revealed scattered areas of diminished pinprick in the
soles of the feet. There were no other areas of diminished pinprick
noted. The impression was ascending and transient numbness. The
examiner reported that it was hard to attribute the veteran's
symptomatology to his work injury unless it related to some chronic
low back problem as a consequence of his initial low back injury in
1994.

Magnetic resonance imaging scans of the brain, thoracic spine,
cervical spine, and lumbar spine revealed the following: there were
multiple areas of signal abnormality in the periventricular regions
of the brain which showed no enhancement. There were also signal
abnormalities involving the upper cervical and mid cervical cord
with some enhancement noted in the upper cervical cord. There was
also signal abnormality involving the proximal thoracic cord at the
T2 level and distal thoracic cord at the approximate T11, which
showed some enhancement of the areas. The examiner concluded that
the findings were consistent with a diagnosis of multiple
sclerosis.

The results of a neurological work-up revealed multiple sclerosis.
It was noted that the veteran was very unsteady on his feet. He was
considered totally disabled from work.

VA outpatient treatment records dated from February 1996 to
September 1997 show that the veteran was seen for a number of
complaints and symptoms related to multiple sclerosis. The records
show that the veteran underwent a number of neurological work ups.
The results were suggestive of relapsing and progressive multiple
sclerosis. The veteran was also seen in the Behavioral Medicine
Clinic due to his depression and anxiety.

The veteran was accorded a VA eye examination in November 1997. The
examination revealed presbyopia, which was more pronounced in the
right eye.

The veteran was accorded a VA examination for the feet in October
1997. At time, he reported that he sustained a fracture of the
fifth left toe and experienced the onset

- 4 -

of severe back pain during service. The diagnoses were chronic,
lumbar strain and fracture, left fifth toe, healed.

The veteran was also accorded a VA disease of the brain examination
in October 1997. At that time, he complained of difficulty with
ambulating. It was noted that he used a cane. He reported that he
was somewhat clumsy with his upper extremities. He also complained
of numbness in his legs.

On examination, he was oriented to time, place, and person. There
were no deficits in language or cognition. Extraocular motility
revealed slight impairment and saccadic movements with loss of
accommodation. There was afferent pupillary defect on the right.
Facial excursion was on the right. The uvula was elevated in the
midline and the tongue protruded in the midline. Motor power was
slightly diminished in the upper extremity, 4/5 in the interossei.
Tone was slightly increased in the upper and lower extremities.
There was prominent truncal titubation with postural tone. There
was upper extremity dysmetria in both upper extremities. His gait
was described as wide and ataxic. There was evidence of rombergism.
There was pinprick sensory loss in the lower extremities along with
temperature sensation loss. The impression was multiple sclerosis
with ataxic gait, right upper extremity weakness, visual
obstruction (likely related to optic neuritis on the left).

In January 1998, the RO requested a medical opinion as to whether
or not the veteran was manifesting symptoms of multiple sclerosis
as early as 1989 and whether it was less likely, more likely, or
equally likely that the veteran had an onset of multiple sclerosis
prior to November 7, 1992.

In a July 1998 response, a VA examiner opined that it was medically
unlikely that the veteran was manifesting symptoms of multiple
sclerosis as early as 1989. She reported that the majority of the
veteran's complaints were either work related, related to a motor
vehicle accident, or related to viral infections. She also reported
that the 1989 MRI of the brain was normal while the 1996 MRI of the
brain revealed periventricular white matter disease consistent with
a diagnosis of multiple

5 - 

sclerosis. She further reported that multiple sclerosis was a
relapsing and remitting disease, and although MRI's of the brain
that are normal could be seen in people with multiple sclerosis,
this occurred in only a very small minority of persons with
multiple sclerosis.

The veteran was accorded a hearing at the RO before the undersigned
in February 2000. At that time, he testified that he believed that
his multiple sclerosis began in the 1980s. He reported that he
experienced problems with his back, feet, and vision during
service, which he thought were attributable to multiple sclerosis.
He reported that he had experienced nine industrial accidents and
four car accidents, which he felt, were attributable to multiple
sclerosis. He reported that at least two of his accidents were
prior to November 7, 1991. He also testified that the only
physician who had told him that his multiple sclerosis was related
to service was now retired. He was advised to obtain statements
from medical professionals relating current multiple sclerosis to
service, but he testified that he was experiencing difficulty in
obtaining such statements.

Pertinent Law and Regulations

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by active service.
38 U.S.C.A. 1131. Service connection may be granted for any disease
diagnosed after discharge, when all of the evidence establishes
that the disease was incurred in service. 38 C.F.R. 3.303.

Where a veteran served for 90 days in active service, and multiple
sclerosis develops to a degree of 10 percent or more within seven
years from the date of separation from service, such disease may be
service connected even though there is no evidence of such disease
in service. 38 U.S.C.A. 1101, 1112, 1137; 38 C.F.R. 3.307, 3.309.

The threshold question that must be resolved with regard to the
claim is whether the veteran has presented evidence that the claim
is well grounded. 38 U.S.C.A. 5107(a); Epps v. Brown, 9 Vet. App.
341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir.

- 6 -

1997), cert denied, 118 S.Ct. 2348 (1998). A well grounded claim is
a plausible claim, meaning a claim that appears to be meritorious
on its own or capable of substantiation. Epps, 126 F.3d at 1468. An
allegation of a disorder that is service connected is not
sufficient; the veteran must submit evidence in support of the
claim that would "justify a belief by a fair and impartial
individual that the claim is plausible." Tirpak v. Derwinski, 2
Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well grounded,
there must be a medical diagnosis of a current disability, medical
or lay evidence of the incurrence of a disease or injury in service
or during any applicable presumptive period, and medical evidence
of a nexus between the in-service disease or injury and the current
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). A lay person is not
competent to make a medical diagnosis or to relate a medical
disorder to a specific cause. Therefore, if the determinant issue
is one of medical etiology or a medical diagnosis, competent
medical evidence is generally required to make the claim well
grounded. See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). In
determining whether a claim is well grounded, only the evidence
that supports the claim can be considered. See Hickson v. West, 11
Vet. App. 374 (1999).

Analysis

In January 1996, the veteran was initially diagnosed with multiple
sclerosis. The veteran has testified that he experienced difficulty
with his back and feet during service. Such testimony arguably
provides competent evidence of disease or injury in service. There
is, however, no medical evidence linking the current multiple
sclerosis to active service. The presumption of incurrence during
active service in not applicable as this diagnosis was not within
seven years following separation from service.

What is lacking under the Caluza test in the present case is
medical evidence that the veteran's multiple sclerosis is related
to active service. Specifically, there is no

- 7 -

medical evidence to establish a causal link between the veteran's
multiple sclerosis and service.

Although the veteran is competent to testify as to his inservice
experiences and symptoms, where the determinative issue involves
the question of medical diagnosis or causation, only individuals
possessing specialized medical training and knowledge are competent
to render such an opinion. Groveitt supra. The evidence does not
reflect that the veteran possesses medical knowledge to render
competent medical opinions. Accordingly, in the absence of a nexus
between multiple sclerosis and the veteran's service, the claim is
not well grounded.

In view of the forgoing, the Board finds no further duty to assist
the veteran with the development of this claim. Epps v. West, 126
F.3d 1464, 1468 (Fed. Cir. 1997).

The veteran has essentially asserted that a retired physician told
him that his multiple sclerosis was related to service. The Court
has held that lay statements as to what had been related by a
medical professional do not constitute competent lay evidence.
Robinette v. Brown, 8 Vet. App. 69 (1995). Under the provisions of
38 U.S.C.A. 5103(a) (West 1991), if a claimant's application for
benefits is incomplete, VA shall notify the claimant of the
evidence necessary to complete the application.

The Court has interpreted this statute as imposing an obligation on
VA, depending on the facts of the case, to inform claimants of the
evidence needed to render their claims well grounded. Robinette.

In the instant case, the veteran was advised at the hearing on
appeal of the need to secure a statement from a medical
professional linking his multiple sclerosis with service. The Board
also notes that the RO has informed the veteran of the necessary
evidence in the claims forms he completed, in its notices of
decisions and in the statement of the case.

8 -

ORDER

Service connection for multiple sclerosis is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

 - 9 -



